MORROW, Presiding Judge.
Theft is the offense; penalty assessed at confinement in the penitentiary for a period of two years.
The record discloses that the appellant was regularly indicted and tried before a jury. A verdict was rendered under a proper charge of the court. No error has been perceived in the proceeding; nor has our attention been drawn to any fault in the procedure or rulings of the trial judge which would warrant a reversal of the judgment.
There is a suggestion in the motion for new trial that the making of the plea of guilty was due to persuasion and fright. The complaint is not verified in any manner, and the motion for new trial does not,contain the affidavit of the appellant.
The judgment is affirmed.